Exhibit 5.1 June 17, 2015 Paramount Gold Nevada Corp. 665 Anderson Street Winnemucca, NV89446 Re: Registration of 1,277,818 Shares of Paramount Gold Nevada Corp. for Distribution under the 2015 Stock Incentive and Equity Compensation Plan Ladies and Gentlemen: We have acted as Nevada counsel at the request of Paramount Gold Nevada Corp., a Nevada corporation (the “Company”), in connection with the registration of 1,277,818 shares of the Company for distribution under the 2015 Stock Incentive and Equity Compensation Plan (the “Shares”) of the Company, as described in the Company’s Registration Statement on Form S-8 (“Registration Statement”) to be filed on the date hereof with the U.S. Securities and Exchange Commission (the “Commission”). In connection with rendering this opinion, we have made such legal and factual examinations and inquiries and obtained such advice, assurances and certificates as we have deemed necessary or advisable under the circumstances in order to render this opinion including, but not limited to, an examination of originals or copies of the following: (a) The Registration Statement; (b) The 2015 Stock Incentive and Equity Compensation Plan (the “Stock Incentive Plan”); (c) The Amended and Restated Articles of Incorporation of the Company (fka X-CAL USA, INC.) filed with the Commission on May 22, 2015; and Certificate of Amendment filed with the Nevada Secretary of State’s Office on December 23, 2014; (d) The Company’s Amended and Restated Bylaws filed with the Commission on March 20, 2015; (e) The Resolutions of the Directors of the Company authorizing the execution, delivery and performance of its obligations under, and the consummation of the transactions contemplated by, the Registration Statement and the Stock Incentive Plan, including the issuance and distribution of the Shares; (f) The Secretary’s Certificate of the Company delivered to us in connection with the distribution of the Shares; and (g) The Certificate of Good Standing of the Company, dated as of June 15, 2015 issued by the Nevada Secretary of State. In connection with this opinion, we have examined and relied upon the representations and warranties as to factual matters contained in the Secretary’s Certificate, and upon originals or copies certified to our satisfaction of such records, documents, certificates, opinions, memoranda, and other instruments as in our judgment are necessary or appropriate to enable us to render the opinion expressed below.
